Citation Nr: 1416604	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  07-11 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to March 1984.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.

The Board notes that the March 2007 statement of the case (SOC) addressed claims of entitlement to higher evaluations for status post Graves' disease with hypothyroidism and hypertension, as adjudicated in the February 2006 rating decision; however, the Veteran limited her appeal to the bipolar disorder claim above in her March 2007 substantive appeal (VA Form 9).  It appears that the Veteran indicated that she wanted to appeal all of the issues listed on the SOC in a January 2012 statement.  The record shows that she has otherwise continuously indicated during the appeal that she is pursuing the bipolar disorder claim.  See, e.g., June and October 2008 statements (VA Form 646) (noting specific appeal for bipolar disorder issue); October 2013 written brief.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the matter addressed in this decision, with the exception of an October 2013 written brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before the Board at the RO in Chicago, Illinois, in September 2010; she asked for the hearing to be rescheduled in Houston, Texas.  In a March 2014 reply to the Board's hearing clarification letter (sent to her most recent address in Texas), the Veteran timely requested a hearing before the Board at her local RO.  Thus, the Veteran should be scheduled for a hearing before the Board at the RO in Houston, Texas.  38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at the local office in Houston, Texas, in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

